DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/10/2021 has been entered.
	
	

	Claim status
The examiner acknowledged the amendment made to the claims on 08/10/2021.
Claims 1-6, 8-9, 11-12, 16-19 and 21-26 are pending. Claims 1-6, 8-9, 11-12, 16-19 and 21-23 are previously presented. Claims 24-26 are newly presented. Claims 7, 10, 13-15 and 20 are cancelled. Claims 1-6, 8-9, 11-12, 16-19 and 21-26 are hereby examined on the merits.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8-9, 11-12, 16-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Borges EP 2384630 A1 in view of Boldon US Patent No. 6,391,366 and Gatewood, "Vegetable Oils – Comparison, Cost, and Nutrition", [Online], published Aug. 19, 2013, [retrieved on 2021-09-08]. Retrieved from the Internet: <URL: https://blogs.extension.iastate.edu/spendsmart/2013/08/19/vegetable-oils-comparison-cost-and-nutrition/>, hereinafter referred to as Borges, Boldon and Gatewood, respectively.
Regarding claims 1-5, 8-9, 11-12, 16-17, 19 and 21-26, Borges teaches a comestible product (e.g., brownie-type soft cake) comprising a continuous bakery portion (e.g., baked dough) that comprises 5-35% chocolate or 0-10% cocoa powder ([0019]), 10-25% fat such as vegetable oil, starch, sugar, egg and fat, etc., a discrete inclusion and a filling, wherein the continuous and the discrete inclusion comprise source of cocoa butter (e.g., chocolate and cocoa powder) ([0007; 0011; 0015; 0019; 0035-0038; 0045; 0055].
The amount of sources of cocoa butter or CBE (e.g., chocolate or cocoa powder) as disclosed by Borges overlaps with those recited in claims 1, 11 and 22. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Borges teaches that the continuous bakery portion contains 10-25% fat such as vegetable oil ([0019]), and 5-35% chocolate or 0-10% cocoa powder ([0019]) which contributes extra fat content of 0-10.5% (chocolate and cocoa powder are known to contain 30% and 10-20% fat, respectively). As such, the amount of fat as disclosed by Borges falls within or overlaps with those recited in claims 1, 12 and 23-25. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Borges is silent regarding the continuous bakery portion comprising a sorbitan monoester including those recited in claims 1 and 26, or the amount of sorbitan monoester as recited in claims 1 and 21. Boldon teaches adding 0.1-6% an emulsifier such as sorbitan monostearate to a dough (e.g., batter) that comprises starch, sugar, fat, egg and chocolate, etc. so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter (column 2, line 39-45; column 7, line 38-67; column 8, line 1-27). Both Borges and Boldon are directed to baked goods that comprises starch, sugar, fat, egg and chocolate. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borges by including 0.1-6% sorbitan monostearate emulsifier so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that 0.1-6% SMS could improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter.
The amount of sorbitan monostearate as disclosed by Boldon overlaps with those recited in claims 1 and 21. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Borges teaches that the continuous baking portion comprises vegetable oil as the source of fat ([0015]), but is silent regarding the amount of trans fatty acid as recited in claims 1-2 and 16, that the vegetable oil is selected from the non-hydrogenated vegetable oil as recites in claim 3, and that the continuous bakery portion does not comprises a partially hydrogenated oil as recited in claim 4.
Gatewood teaches that oil such as non-hydrogenated canola oil (e.g., canola oil), non-hydrogenated peanut oil (e.g., peanut oil) and a blend of non-hydrogenated soybean oil (e.g., soybean oil), non-hydrogenated corn oil (e.g., corn oil) and/or non-hydrogenated sunflower oil (e.g., sunflower oil) is suitable for baking (Table). Both Borges and Gatewood are directed to baking that uses vegetable oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borges by using the aforementioned oil as disclosed by Gatewood with reasonable expectation of success, since those oils are art-recognized oils suitable for use in baking. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Non-hydrogenated oil as disclosed by Gatewood and cocoa butter from chocolate or cocoa powder as disclosed by Borges are known to contain no trans fatty acid, thus reading on the limitations regarding trans fatty acid as recited in claims 1-2 and 16.
Borges in view of Gatewood uses non-hydrogenated oil as a source for fat, which is interpreted to read on the limitation in claim 4 that the continuous portion does not comprise a partially hydrogenated oil.
Borges in view of Gatewood teaches that the continuous bakery portion comprises 10-25% vegetable oil such as canola oil, peanut oil and a blend of corn oil, soybean oil and/or sunflower oil each of which is known to have a saturated fat content of 7-18% (Gatewood, the chart). Further, it is calculated from above that chocolate or cocoa powder of Borges contributes extra 0-10.5% fat which adds up to extra 0-5.8% saturated fat  (cocoa butter is known to contain ~55% saturated fat). As such, Borges in view of Gatewood teaches a saturated fat content that falls within or overlaps with those recited in claims 1, 5 and 17 (e.g., ((10%-25%) x (7%-18%)  + (0-10.5%) x 55%))/((10%-25%) + (0-10.5%)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 18, Borges teaches that the source of cocoa butter or CBE is cocoa powder ([0019]). Therefore, it would have been obvious to have selected alkalized defatted cocoa powder as the source of cocoa butter or CBE where Borges teaches cocoa powder, as one of ordinary skill would have had the reasonable expectation that any cocoa powder (e.g. alkalized defatted cocoa powder) would function effectively in the continuous bakery portion. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with alkalized defatted cocoa powder.
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Boldon and Gatewood as applied to claim 1 above, and evidenced by Andrade “Models of sorption isotherms for food: Uses and limitations”, Vitae, 2011, 18, pages 325-334 (hereinafter referred to as Andrade).
Regarding claim 6, Borges teaches in the example that the filling for the soft cake contains 5% water, and the dough for the soft cake contains 2.7% water and whole eggs; then the dough layer and the filling layer is baked at 170 ºC for 17 min [0061-0067]. It is reasonable to assume that the final comestible product has a moisture level that is below 6% for the reason that the filling and the dough has a low water amount, and the dough and the filling are subjected to high temperature baking for 17 min. Further, Borges teaches that the shelf life of the bakery is related to the water activity, and the latter could be adjusted by varying baking time and/or baking temperature ([0004]). Given that water activity and moisture content are positively correlated (Andrade, Fig. 1), the moisture content of the comestible product is also a result effective variable that can be modulated through varying baking time and/or baking temperature. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the moisture content of the soft cake through modifying the baking time and/or baking temperature such that the product has suitable shelf life. As such, the moisture amount as recited in the claim is merely an obvious variant of the prior art.
Response to Arguments
Applicant's arguments filed 08/10/2021 regarding 35 USC 103 rejection have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the Remarks that the claimed subject matter would not have been obvious over the cited arts, for the reason that they fail to provide reason to choose the claimed sorbitan monoester over other emulsifiers, and that the cited arts does not teach the sorbitan monoester would be capable of inhibiting fat bloom.
Applicant’s arguments are considered by found unpersuasive because:
 First, Boldon teaches a list of emulsifiers including sorbitan monostearate, monoglyceride, diglycerides SSL, etc., thus each species enumerated in the list including sorbitan monostearate is within the prior art knowledge.
Second, modification of Borges with Boldon teaches a continuous bakery portion comprising sorbitan monostearate, which will necessarily deliver the advantage of reducing or eliminating fat bloom. Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP 2145 II. 
Applicant argues on pages 8-10 of the Remarks that the example in the specification has shown that the claimed invention has unexpected or superior result. In particular, applicant asserts that example 4 of the specification has shown that the “inventive” dough that includes sorbitan monostearate exhibited no fat bloom as compared to the comparative example that uses an emulsifier composition comprising DATEM and lecithin.
Examiner after a careful consideration, has submitted that the showing is not sufficient in rebutting the prima facie case of obviousness because: First, the examiner submits that the showing is not commensurate in scope with the claim. For example:
-where the instant claim broadly recites a Markush group of sorbitan monoester including sorbitan monomyristate, sorbitan monopalmitate, sorbitan monostearate, sorbitan monoarachidate, or combination thereof, the result from a single species of sorbitan monostearate does not provide adequate basis to conclude that other sorbitan monoester alone or in combination thereof l behave the same, since one of ordinary skill in the art would not be able to ascertain a trend from the showing.
-Example 4 shows that the “inventive” example has 3 types of emulsifiers (e.g., sorbitan monostearate, DATEM and lecithin). However, claim 1 only recites sorbitan monoester. The scope of the claim and that of showing are not the same, since the claims only require the presence of sorbitan monoester emulsifier. Since what applicant did in example 4 is comparing the embodiment that comprises 3 emulsifier with a control with 2 types of emulsifier, it is unclear if the bloom inhibiting effect shown is due to sorbitan monoester alone, or the combination of the emulsifier.
- knowing that the “inventive” sample has a higher concentration of emulsifier (e.g., concentration of sorbitan monostearate is 0.4, and concentration of DATEM in combination with lecithin is 0.33 thus the “inventive” sample has 0.73 while the control has 0.33), it is unclear if the bloom inhibiting effect demonstrated by the “inventive” sample is because it has more emulsifier content.
in arguendo, the bloom inhabitation is due to the presence of sorbitan monostearate alone, a concentration of 0.4% sorbitan monostearate is not sufficient to cover the whole the range of 0.2-3% as recited in the claim.
-it is doubtful that the result for biscuit as shown in example is sufficient to account for soft cake and cookie as recited in claim 1, knowing that the conditions of baking might vary for soft cake and cookie.
Second, secondary reference Bolden’s list also includes sorbitan tristearate (STS) (column 8, line 26), which according to US Patent Applicant Publication No.2018/0206508, is also able to inhibit fat bloom ([0044]). As such, the “inventive” example does not necessarily demonstrate superior result than a sample that comprises STS emulsifier that is included in secondary reference Bolden.
Third, applicant’s attention is drawn to Subramaniam (Subramaniam “The stability and shelf life of confectionery products”, chapter 25, in “Food and Beverage Stability and Shelf Life”, Woodhead Publishing, 2011, pages 716-725), who explicitly states that sorbitan monostearate as an emulsifier also has anti-bloom properties in chocolate product (pages 725, third para.). As such, the bloom inhibition effect as demonstrate by the sample that includes sorbitan monostearate does not appear to be “unexpected” as alleged by the applicant. Fat bloom is known to arise from migration of lower MW fat from the bulk to the surface, combined with the transition of the less stable fat crystal to the stable polymorph (see Masuchi, “Effect of sorbitan monostearate and monooleate on the crystallization and consistency behaviors of cocoa butter”, JAOCS, 2014, page 1111, para. under “Introduction”). So reasonably, fat bloom in a chocolate product and in a baked product that comprises chocolate such as brownie and 
Applicant’s attention is further drawn to Krawczyk, US Patent No. 5,505,982 which teaches that sorbitan ester of fatty acid are food emulsifier that could act as fat crystal modification and bloom retardant (column 3, line 60-62). Such a generic teaching further strengthen the Office’s stance that it is not surprising if one finds out that SMS is able to suppress fat bloom in a bakery product that contains chocolate and cocoa butter.
Of note is that page 9, line 20-22 of the instant specification recites that sorbitan monoester as emulsifier is known to have bloom retarding function when included in chocolate or chocolate formulations. The biscuit dough as shown in Example 4 of the specification contains chocolate powder and chocolate drop thus is reasonably regarded as chocolate formulation. As such, applicant’s own disclosure actually suggests that it is not surprising at all that SMS is able to suppress fat bloom in a chocolate compound such as the chocolate biscuit of Example 4.
Applicant argues on pages 10-11 of the Remarks that the result of example 4 with a specified amount of fat is able to account for the broad fat amount as recited in 
Applicant’s arguments are acknowledged. However, even if the showing could account for the broad fat amount as recited in the claim, the examiner has enumerated above that the showing overall is not sufficient in rebutting the prima case of obviousness because the showing is not commensurate in scope with the claim in the aspects of broad genus of sorbitan monoester, its concentration, etc., and is not necessarily superior or unexpected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGQING LI/Examiner, Art Unit 1793